FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 5, 2021

                                     No. 04-20-00609-CV

                                 OPUS AE GROUP, L.L.C.,
                                       Appellant

                                               v.

                                    AKF GROUP, LLC.,
                                        Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-10826
                           Honorable Aaron Haas, Judge Presiding


                                        ORDER
        Opus AE Group, L.L.C. and AKF Group LLC were involved in litigation involving
multiple parties and claims. On May 28, 2020, the trial court signed a summary judgment order
dismissing with prejudice Opus AE Group’s claims against AKF Group. On June 12, 2020, the
trial court signed an order severing the claims between Opus AE Group and AKF Group from
the other claims pending in the case. This severance order rendered the trial court’s summary
judgment order final and appealable. See Martinez v. Humble Sand & Gravel, Inc., 875 S.W.2d
311, 312-13 (Tex. 1994) (“When a severance order takes effect, the appellate timetable runs
from the signing date of the order that made the judgment ‘severed’ final and appealable.”).

       On July 13, 2020, Opus AE Group filed a timely motion for reconsideration of the
summary judgment order dismissing its claims. Therefore, Opus AE Group’s notice of appeal
was due to be filed on September 10, 2020. See TEX. R. APP. P. 26.1(a). A motion for extension
of time to file a notice of appeal was due on September 25, 2020. See TEX. R. APP. P. 26.3.
However, Opus AE Group did not file its notice of appeal until December 21, 2020.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing predecessor to Rule 26). But “once the
period for granting a motion for extension of time under Rule [26.3] has passed, a party can no
longer invoke the appellate court’s jurisdiction.” Id.
                                                                                     FILE COPY

       We, therefore, ORDER Opus AE Group to show cause in writing on or before April 19,
2021, why this appeal should not be dismissed for lack of jurisdiction. We suspend all appellate
deadlines pending our determination of whether we have jurisdiction over this appeal.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court